Citation Nr: 0716455	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  00-01 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.

2.  Entitlement to service connection for status-post liver 
transplant, claimed as secondary to malaria, or as a residual 
of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from June and September 
1998 rating decisions of the Department of Veterans Affairs 
(hereinafter VA) Regional Office in St. Petersburg, Florida 
(hereinafter RO).  

The case was initially remanded by the Board in April 2001. 
Thereafter, an August 2003 Board decision denied the 
veteran's claims.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court).  By 
Order dated July 13, 2004, the Court vacated the August 2003 
Board decision and remanded the case to the Board for 
compliance with the instructions contained in a Joint Motion 
for Remand.

In February 2006, the Board remanded the case for further 
development.  

The case was referred for a VHA opinion in January 2007, and 
now again returns to the Board.  

FINDINGS OF FACT

1.  Service medical records show treatment for malaria 
plasmodium falciparum.  

2.  The medical evidence of record does not show the veteran 
currently has malaria or residuals of malaria.

3.  The preponderance of the evidence is against a finding 
that the veteran's liver disability is a residual of malaria.  

4.  The veteran served in the Republic of Vietnam and 
herbicide exposure is presumed.

5.  Liver disability, including cirrhosis, was not present 
during the veteran's military service, and is not otherwise 
related to such service, to include presumed herbicide 
exposure.


CONCLUSIONS OF LAW

1.  Residuals of malaria were not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).

2.  Liver disability, to include cirrhosis and status-post 
liver transplant, was not incurred in or aggravated by 
service and it may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.
In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in June 2001 and 
December 2004.  Collectively, these letters informed the 
veteran to submit any pertinent evidence he has in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The claims folder contains service 
medical and personnel records, the veteran's contentions, 
other lay statements, records from the Social Security 
Administration, and post-service medical records from the VA 
Medical Centers in Miami, and medical evidence from numerous 
private medical providers.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  The record also reflects that the originating 
agency readjudicated the veteran's claims being decided 
herein following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.
In a May 2006 letter, the RO advised the veteran as to how 
disability ratings and effective dates are assigned, so there 
can be no possibility of prejudice to the veteran under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).


Legal Criteria - Service Connection

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Where a veteran served ninety days or more during a period of 
war and certain tropical diseases, including malaria, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.


Analysis

The veteran asserts that he is entitled to service connection 
for residuals of malaria.  The Board has reviewed the 
veteran's November 1998 polygraph test results to the effect 
that he was diagnosed with malaria during service.  The Board 
points out that the veteran is competent as a layperson to 
report on which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994), but he is not competent 
to offer medical opinion as to diagnosing a disease or 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The Board does not refute the fact that the veteran was 
diagnosed with malaria during service, as his service medical 
records show that, in October 1968, he was treated for 
malaria plasmodium falciparum, which was substantiated by 
blood smear.  It was noted that malaria was contracted near 
Pleiku, Republic of Vietnam.  The veteran was prescribed 
medication for 10 days, and there was no evidence of drug 
resistance.  Separation examination report dated in June 1969 
is negative for a diagnosis of malaria.  

While the veteran was diagnosed with malaria in service, the 
current medical evidence fails to show that he has been 
diagnosed with residual disability.  The post-service medical 
evidence shows no treatment for malaria or residuals of 
malaria.  On March 2005 VA examination, the examiner 
specifically indicated that there is no evidence showing that 
the veteran currently has malaria, and no residual disability 
was found.  
In August 1993, the veteran developed chronic liver disease 
and subsequently in 1999, he underwent a liver transplant due 
to Laennec's cirrhosis.  The veteran contends that his 
current liver disability is a residual of in-service malaria.  

On review of all evidence of record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's current liver disability is a residual of in-
service malaria, and is not otherwise related to service.

The record contains favorable and unfavorable medical 
opinions with regard to the etiology of the veteran's liver 
disability.

In a March 1999 statement, the veteran's primary care 
physician, Dr. Hershman indicated that the veteran "is under 
my care for liver disease secondary to malaria which he 
contracted in Vietnam."

In an August 1999 report, Dr. Shufflebarger recited the 
veteran's past history, including a liver transplant 
secondary to malaria.  The report relates to spinal 
disability and indicates that the veteran should contact his 
"liver people" for advice on medications.  

Also of record is an October 2001 medical opinion provided by 
a private physician, Dr. Bash.  Dr. Bash concluded that 
"this patient's in-service malaria likely damaged his liver 
and reduced his hepatic reserve, and thereby significantly 
increased his risk for his current end-stage liver disease."  
Dr. Bash indicated that the veteran did not have medical 
record documentation of other risk factors for end-stage 
liver disease.  Dr. Bash also stated that the medical 
literature supports a causative association between malaria 
and hepatitis, and between chronic liver failure and prior 
liver insults.  

On the other hand, according to a February 2002 VA 
examination report, the impression included a history of 
liver transplant, most likely due to cirrhosis secondary to 
alcoholic liver disease.  The examiner acknowledged a 
notation of previous heavy alcohol abuse and the presence of 
esophageal varices, which could account for the cirrhosis and 
liver failure requiring a transplant.  

Also of record is a February 2002 treatment record provided 
by Dr. Jeffers.  Such physician opined that malaria did not 
lead to the veteran's liver transplant.  He indicated that, 
to his knowledge, he was not familiar with chronic liver 
disease secondary to malaria.  He stated that there is a 
possibility that the veteran had some residual damage from 
the malaria which may have been exacerbated by other factors.  
He also indicated that "Agent Orange may play a role in 
liver disease."

A March 2005 VA examiner opined that there is no evidence 
that the veteran's liver disease was caused by malaria and 
stated that "[a]n extensive search of the literature 
revealed no causal relationship between malaria and chronic 
liver disease."  Although at the time of the examination, 
the record did not contain evidence confirming that the 
veteran contracted malaria during service, the examiner 
acknowledged that malaria was prevalent in Vietnam during the 
applicable time period.  The examiner indicated that the 
"exoerythrocytic forms of plasmodium vivax may persist in 
the liver of an infected patient for several weeks or months, 
but do not cause significant liver damage.  If there is any 
acute damage, the liver has a great regenerative capacity, 
and there is no data to support the claim that severe and 
irreversible liver damage is caused by malaria (acute or 
chronic)."  The examiner concluded that the veteran's 
alcohol consumption most likely caused his liver disease.  

A VA examiner, in June 2006, was asked to provide a medical 
opinion regarding the etiology of the veteran's malaria 
plasmodium falciparum.  The examiner essentially agreed with 
the March 2005 VA examiner.  In arriving at the opinion that 
the veteran's liver disability is not related to in-service 
malaria, the June 2006 examiner used the same rationale that 
was provided by the March 2005 VA examiner.  

In February 2007, a VA physician, Acting Chief of the 
Gastroenterology Section provided an opinion.  The physician 
concluded that there is less than a 50 percent probability 
that the veteran's liver disability and subsequent liver 
transplant are related to his in-service diagnosis of malaria 
plasmodium falciparum.  The physician noted that, after a 
review of the record, there was no evidence of significant 
liver disease at the time of infection during service.  The 
physician further stated that although malaria from 
plasmodium falciparum can lead to a hepatocyte stage which 
can cause acute liver disease (hepatitis and jaundice) in 
rare cases, there is no substantial evidence to suggest that 
malaria from plasmodium falciparum can cause cirrhosis.  The 
physician opined that the veteran's liver disease and the 
need for liver transplantation are most likely due to his 
alcohol consumption.

The Board is inclined to give greater weight to the February 
2007 VHA opinion rather than to the provided by Dr. Hershman, 
Dr. Shufflebarger, and Dr. Bash.  First, the February 2007 
examiner provided an opinion after an extensive review of the 
veteran's claims folder and provided supporting rationale.  
There is no indication that Dr. Hershman or Dr. Shufflebarger 
reviewed the veteran's claims folder, nor did they offer 
supporting rationale.  Dr. Shufflebarger merely recites the 
veteran's history and does not offer an opinion.  The Court 
has held that bare transcription of lay history unenhanced by 
any additional medical comment by the examiner, is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  While Dr. Bash indicated that he reviewed "a 
service medial record, post-service medical record, patient 
testimony, physician letters, and medical literature," there 
is no indication that he reviewed the entire claims folder.  
In his discussion, Dr. Bash refers only to the veteran's DD-
214, a January 2000 statement by the veteran; a March 1998 
abdominal sonogram report; Dr. Garjian's October 1997 
statement; Dr. Colsky's December 1997 statement; Dr. 
Hershman's May 1998 statement; a November 1998 polygraph 
report; and medical literature.  As there is no indication 
that Dr. Bash reviewed the entire claims folder, his opinion 
is considered less-informed.  Further, the Board notes that 
Dr. Bash supported his contention that the veteran's liver 
disability is related to in-service malaria by noting that 
"[t]he patient does not have medical record documentation of 
other risk factors for end-stage liver disease."  That 
statement alone is evidence that Dr. Bash's opinion is less-
informed because the evidence in the veteran's claims folder 
at the time he rendered the opinion clearly noted the 
veteran's history of alcohol abuse as a risk factor for liver 
disease.  

The record also reflects that Dr. Bash is a board certified 
radiologist, Dr. Herman is board certified in internal 
medicine and geriatrics, and Dr. Shufflebarger appears to 
specialize in spinal disabilities.  The February 2007 VHA 
opinion that the veteran's liver disability is not related to 
in-service malaria, is by the Chief of Gastroenterology at a 
VA Medical Center, and confirms similar assessments rendered 
by three other physicians.  Significantly, the Chief of 
Hepatology at the Miami VA outpatient clinic, Dr. Jeffers, 
indicated that to his knowledge, he was not familiar with 
chronic liver disease secondary to malaria (see February 2002 
treatment record).  Further, March 2005 and June 2006 VA 
physicians opined that there is no evidence that the 
veteran's liver disease was caused by malaria and stated that 
there is no causal relationship between malaria and chronic 
liver disease in the medical literature.  The June 2006 
physician noted that the liver has a great regenerative 
capacity and there is no data to support the claim that 
severe and irreversible liver damage is caused by malaria, 
acute or chronic.  The March 2005 and June 2006 physicians 
both agreed that the veteran's alcohol consumption most 
likely caused his liver disease.  The Board finds the 
collective opinions of these physicians outweigh the opinions 
rendered by Dr. Hershman, Dr. Shufflebarger, and Dr. Bash.

The veteran does not contend that any disability, other than 
his liver disability, is a residual of in-service malaria.  
And as noted above, there is no evidence of residual 
disability.

In sum, while the veteran contracted malaria during service, 
the preponderance of the evidence is against a finding that 
the veteran's liver disability, or any other disability, is a 
residual of in-service malaria.  Current residuals of malaria 
have not been shown.  Absent a current diagnosis, the 
veteran's service connection claim for residuals of malaria 
must be denied.  See Brammer, supra.  

The preponderance of the evidence is against the veteran's 
service connection claim, and the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2006).

Because the Board has denied the veteran's service connection 
claim for residuals of malaria, it necessarily follows that 
service connection for a liver disability, secondary to 
malaria, must also be denied.  See 38 C.F.R. § 3.310.

The veteran alternatively asserts that his liver disability 
is related to Agent Orange exposure while in the Republic of 
Vietnam.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 

In this case, the fact that the veteran had service in 
Vietnam is undisputed, and therefore he is afforded the 
presumption of Agent Orange exposure while serving in 
Vietnam.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities.  The 
National Academy of Sciences, after reviewing pertinent 
studies, did not feel that the evidence warranted altering 
its prior determination that there was inadequate or 
insufficient evidence of an association between exposure to 
herbicide agents and the subsequent development of any other 
disabilities.  See Notice, 68 Fed. Reg. 27630 (2003).

While the veteran is afforded the presumption of Agent Orange 
exposure while serving in Vietnam, the Board notes that liver 
disease, including cirrhosis, is not recognized by the 
Secretary as warranting a presumption of service connection.  
38 C.F.R. § 3.309(e).  

Notwithstanding, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Service medical records, to include a June 1969 separation 
examination report, are negative for a diagnosis pertinent to 
the liver.  The first objective evidence of liver disability 
is a 1993 hospital report, dated more than two decades post-
service.  

The record contains a February 2002 statement, in which a VA 
physician, Dr. Jeffers, noted that "Agent Orange may play a 
role in liver disease."  The Board notes, however, that the 
use of the words "possible" "may" or "can be", as in this 
case, makes a doctor's opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Therefore, the 
Board finds Dr. Jeffer's opinion to be of low probative value 
due to its speculative nature.   

By contrast, the Board finds the March 2005 and June 2006 VA 
opinions to be the most probative.  According to a March 2005 
VA examination report, the examiner, after a review of the 
claims folder, specifically stated that the veteran's liver 
disease is not related to Agent Orange exposure.  The 
examiner also noted that liver cirrhosis is not afforded a 
presumption of Agent Orange exposure.  The June 2006 VA 
examiner further explained that the committee responsible for 
"VAO" concluded that there was inadequate or insufficient 
information to determine an association between exposure to 
Agent Orange and gastrointestinal and digestive disease, to 
include liver toxicity.  The examiner noted that the 
committee's position has not changed through the years.  The 
March 2005 and June 2006 VA opinions are not speculative in 
nature and were rendered following a thorough review of the 
claims folder.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's liver disability is related to his military 
service, to include herbicide exposure.

In sum, the veteran's liver disability, to include cirrhosis, 
is not a disability recognized by the Secretary as warranting 
a presumption of service connection based on herbicide 
exposure, thus, his service connection claim on a presumptive 
basis must be denied.  Further, the preponderance of the 
evidence is against a finding that the veteran's liver 
disability is related to his military service, to include 
herbicide exposure.  As such, the veteran's service 
connection claim for liver disability on a direct, 
presumptive, and secondary basis must be denied.

The preponderance of the evidence is against the veteran's 
service connection claim, and the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2006).




ORDER

Claim of entitlement to service connection for residuals of 
malaria is denied.

Claim of entitlement to service connection for status-post 
liver transplant, claimed as secondary to malaria, or as a 
residual of exposure to herbicides, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


